 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   MEGAN T. HOPKINS, SBN # 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     SHARON PERKINS
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-0190-JAM
                                                  )
12                      Plaintiff,                )   STIPULATION AND ORDER
                                                  )   TO CONTINUE ADMIT/DENY HEARING
13   vs.                                          )
                                                  )   Date: August 17, 2021
14   SHARON PERKINS,                              )   Time: 9:30 a.m.
                                                  )   Judge: Hon. John A. Mendez
15                      Defendant.                )
                                                  )
16                                                )

17           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Shea J. Kenny, Attorney for Plaintiff, and Heather Williams, Federal
19   Defender, through Assistant Federal Defender Megan T. Hopkins, Attorney for Defendant
20   Sharon Perkins, that the admit/deny hearing scheduled for July 6, 2021 may be continued to
21   August 17, 2021.
22           This continuance is requested to provide additional time for defense counsel to
23   investigate the alleged violation conduct, finalize a proposed treatment plan and confer with
24   probation officer.
25   ///
26   ///
27   ///
28

      Stipulation and Order to Continue Hearing        -1-        United States v. Perkins, 2:20-cr-0190-JAM
 1   The government and the probation officer are in agreement with this continuance.

 2
 3
                                                  Respectfully submitted,
 4
                                                  HEATHER E. WILLIAMS
 5                                                Federal Defender
 6   Date: July 1, 2021                           /s/ Megan T. Hopkins          _
                                                  MEGAN T. HOPKINS
 7                                                Assistant Federal Defender
                                                  Attorney for Defendant
 8                                                SHARON PERKINS
 9
     Date: July 1, 2021                           PHILLIP A. TALBERT
10                                                Acting United States Attorney
11
                                                  /s/Shea J. Kenny
12                                                SHEA J. KENNY
                                                  Assistant U.S. Attorney
13                                                Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Hearing     -2-         United States v. Perkins, 2:20-cr-0190-JAM
 1                                                 ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation as its order. It is
 4   further ordered admit/deny hearing shall be continued until August 17, 2021, at 9:30 a.m.
 5   IT IS SO ORDERED.
 6
     DATED: July 1, 2021                              /s/ John A. Mendez
 7
                                                      THE HONORABLE JOHN A. MENDEZ
 8                                                    UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Hearing       -3-           United States v. Perkins, 2:20-cr-0190-JAM
